Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 19, is directed to a “A monitoring software component”.  Software is considered non-statutory subject matter as it is not a useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.  Software can be recited as computer program medium stored on a non-transitory medium. In the instant application. Additionally, software is ineligible because it is an “abstract idea” unless it 1. “improves computer functionality” by (a) enabling computations that were previously difficult or could not be performed by computing devices, (2) improving speed of computing processes (3) reducing computing resources needed to perform and/or 2. (a) the operation or transforms the problem at hand to be solved by using unconventional manners or (b) the solution is rooted entirely in computer technology without a real-world context. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claimed 1, 14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sundheimer et al. (US 2016/0343124 A1) in further view of Phillips et al. (US 2016/0180475 A1).
Regarding claim 1, 14, 19, Sundheimer disclsoes
i. A method of adaptive commodity delivery dispatch (associated with delivery and dispatch [0023]) in a system comprising:
A server for use in a method of adaptive commodity delivery; comprising
A monitoring software component for use on a server,

a. at least one remote commodity storage container for storage of a transportable commodity (see [0021], “determining a status of one or more tanks in a particular location and/or an amount of crude oil or other commodity that is stored in one or more tanks in a particular location, such as a tank farm or storage hub”), said commodity storage container having a capacity volume being the total volume of commodity which can be stored in the commodity storage container (including volume capacity information [0022]) and a threshold volume (see [0084], “[0084] Once these metrics are calculated, the total amount (or volume) of liquid in the tank can be calculated through computation of the volume of the space. This calculation can be calibrated to 

b. at least one mobile delivery system for delivery of the commodity to or from a commodity storage container, said mobile delivery system comprising a commodity delivery container having a total delivery volume being the total volume of commodity which can be transported in the commodity delivery container (see [0097], “the central processing facility hosts a digital computer program (i.e., computer-readable instructions executed by a processor of a computer) that includes appropriate modules for executing the requisite instructions”);



d. a detection sensor apparatus associated with each mobile delivery system, said delivery sensor apparatus capable of capturing the geolocation and the current available volume within the associated mobile delivery system and having a network interface capable of communication with a server (see [0097], “ a memory component associated with the sensor acquiring the three-dimensional data, and the digital computer program could be similarly hosted locally in a memory component associated with the sensor acquiring the three-dimensional data. In either case, an exemplary system for determining an amount of a commodity stored in one or more tanks in accordance with the present invention includes: (a) a tank information receiving module 202 for receiving and processing tank information, including volume capacity information, storing such information in the database 20; (b) a data receiving module 204 for receiving three-dimensional data sets representative of the one or more tanks, storing such data sets in the database 22; (c) an 210 for querying the databases 20, 22 and analyzing the three-dimensional data sets to determine a liquid level for each tank and/or status of each tank; (d) a calculation module 212 for calculating the amount of the commodity in each tank based on the determined liquid level and the volume capacity information from the database ”), 

 a Server  (see computer [0097]) comprising:

i. a processor (processor of a computer [0032]), 

ii. a server network interface (see communication module 220 in fig. 1a,  [0052], “collected data, such transmission may be achieved through an Internet connection or any other data transmission technique, including, but not limited to, wireless communications, satellite communications, microwave communications, and/or a fiber optic link or similar landline transmission.”) capable of communication with the at least one container sensor apparatus (see [0054], “central processing facility (or, alternatively, in a processor associated with the sensor acquiring the three-dimensional data),”), the at least one delivery sensor apparatus, and user devices associated with mobile delivery system,



1. a container record corresponding to each remote commodity storage container (see [0032], an exemplary system for determining an amount of a commodity stored in one or more tanks in accordance with the present invention includes: (a) a tank information receiving module for receiving and processing tank information, including volume capacity information, storing such information in a database) containing data corresponding to at least the identity of the corresponding container sensor apparatus and the geolocation thereof and the capacity volume, the threshold volume (see various records on specific levels stored in data base in [0032]), and the current stored volume of the associated remote commodity storage container, and

2. a delivery record corresponding to each mobile delivery system containing data corresponding to at least the identity of the corresponding delivery sensor apparatus and the geolocation thereof along with the current available volume of the associated mobile delivery system, and communication coordinates for a user device associated therewith (see [0061], “An individual tank can be automatically assigned an absolute geospatial coordinate in terms of a latitude and longitude or a relative location coordinate relative to a local geospatial 

iv. a monitoring software component for carrying out the steps of the method (see instructions [0032] executable via analysis module),

the method comprising, using the server and the monitoring software component:

d. on receipt of any periodic container level transmissions via the server network interface from individual container sensor apparatus, comprising a data packet corresponding to at least the identity of the container sensor apparatus and a recently sampled value for the current stored volume within the associated remote commodity storage container:

f. extracting the sampled value of the current stored volume of the remote commodity storage container and the identity of the container sensor apparatus from the received packet (see abstract, “determine a status of each of the one or more tanks 

2. identifying the container record corresponding to the related remote commodity storage container, being the target container record, based on the extracted identity of the container sensor apparatus from which the transmission was received (see [0051], “the inspection can be triggered by an external event, such as, for example, a collection of signals from tanker ships inbound into a port tank farm area. In this regard, signals from an external system, such as a ship tracking system, may be used to identify that a particular tanker ship containing crude oil is headed to port, and an inspection can be automatically initiated and/or scheduled based on that information.”), and

3. saving the extracted current stored volume value from the transmission to the target container record:

b. on receipt of any periodic availability transmissions via the server network interface from individual delivery sensor apparatus, comprising a data packet corresponding to at least the identity and geolocation of the delivery sensor apparatus 

extracting the sampled value of the geolocation, the current available volume of the mobile delivery system and the identity of the delivery sensor apparatus from the received packet (see [0087], “changes to tank roof level or other tank-associated volumetrics can be automatically determined for a tank.”),

ii. identifying the delivery record corresponding to the related mobile delivery system, being the target delivery record, based on the extracted identity of the delivery sensor apparatus from which the transmission was received (see [0066], “the recognition algorithm could be used to track and identify all tanks within a defined region where no previous information has been stored for each individual tank or tank farm area by referencing archived imagery within that defined region. Once a tank location is identified, the tank can be referenced to a pre-existing naming, numbering, or other identifiers stored in a database.”): and 



¢. periodically scanning the container records in the database to detect any container record indicating a remote commodity storage container regarding which the current stored volume exceeds the threshold volume, being a remote commodity storage container regarding which a delivery condition exists (see [0051], “inspection will be conducted on a predetermined schedule, but, in some other cases, the inspection can be triggered by an external event, such as, for example, a collection of signals from tanker ships inbound into a port tank farm area. In this regard, signals from an external system, such as a ship tracking system, may be used to identify that a particular tanker ship containing crude oil is headed to port, and an inspection can be automatically initiated and/or scheduled based on that information.”);

d. on detection of the existence of a delivery condition in respect of any remote commodity storage container, being a delivery location, dispatching a mobile commodity delivery there  by (see [0064], “data set containing information on tank location and other physical and operational data such as, but 

i. calculating the required delivery quantity of commodity required by subtracting the current stored volume from the capacity volume (see [0064], “data set containing information on tank location and other physical and operational data such as, but not limited to, tank type, size, owner, contents, inventory levels, status of operation, pipeline or other receipt or delivery point connectivity, and so on, where data is derived from available resources. In the absence of a geo-located reference for each tank image, the location of any individual tank can also be found automatically using a computer vision-based automatic recognition algorithm, such as a normalized cross correlation with a previous image of the tank.”);



Sundheimer does not specifically disclose however Phillips discloses iii. selecting at least one of the qualified mobile delivery systems in closest geographic proximity (see [0021], “ tracking the geolocation of the trucker, or in other cases predicting an arrival time based on their current geolocation at the time of selection and predicted travel times or distances)”) 12 indicating the request to claim the tank run. ”), and

Sundheimer does not specifically disclose however Phillips discloses  iv. transmitting a dispatch notification regarding the selected delivery system to the communication coordinates of the user device associated with the delivery record of the selected delivery system (see [0063], “a driver dispatch server system, a tank-nearly-full message indicating that a tank at an oil or gas related facility is or will be ready for a truck to unload and transport fluid accumulating in the tank”);

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Phillips with that of Sundheimer. Doing so would conform to well-known standards in the art of invention. 



Allowable Subject Matter

Claims 2-13, 15-18 &  26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Titus et al. US 2018/0035263 – discloses mobile fingerprinting
Marti et al. US 2014/0141803 – discloses tiling of map data
Kong et al. US 2018/0352379 – discloses extending a radio map

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643